Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Dickerson, J.), rendered September 22, 2004, convicting him of criminal possession of a weapon in the third degree (three counts), and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his guilt of criminal possession of a weapon beyond a reasonable doubt. The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19-21 [1995]; People v Leon, 19 AD3d 509 [2005], affd 7 NY3d 109 [2006]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of criminal possession of a weapon beyond a reasonable doubt.
Resolution of issues of credibility is primarily a matter to be determined by the jury which saw and heard the witnesses, and its determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006]; People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt is not against the weight of the evidence (see People v Romero, supra). Miller, J.E, Spolzino, Florio and Angiolillo, JJ., concur.